Name: Council Regulation (EEC) No 1808/83 of 30 June 1983 extending the arrangements applicable to trade between Greece and the ACP States
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 177/4 Official Journal of the European Communities 1 . 7. 83 COUNCIL REGULATION (EEC) No 1808/83 of 30 June 1983 extending the arrangements applicable to trade between Greece and the ACP States applicable to trade between Greece and the ACP States as established by Regulation (EEC) No 439/81 ('), as last extended by Regulation (EEC) No 3551 /82 (2), HAS ADOPTED THIS REGULATION : Article 1 From 1 July until 30 September 1983, the arrange ­ ments applicable to trade between Greece and the ACP States shall be those resulting from the Annex to Regulation (EEC) No 439/81 . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Having regard to the proposal from the Commission, Whereas the Additional Protocol to the Second ACP-EEC Convention consequent upon the accession of the Hellenic Republic to the European Economic Community was signed on 8 October 1981 ; Whereas, pending the entry into force of that Protocol, the Communiy should, in the light thereof, extend autonomously from 1 July 1983 the arrangements This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 30 June 1983 . For the Council The President H.-W. LAUTENSCHLAGER (') OJ No L 53, 27. 2. 1981 , p. 19 . h OJ No L 373, 31 . 12. 1982, p . 2.